               Case 19-11626-KG         Doc 87     Filed 07/24/19     Page 1 of 1



                       UNITED STATES DEPARTMENT OF JUSTICE
                       OFFICE OF THE UNITED STATES TRUSTEE
                                DISTRICT OF DELAWARE
                          J. CALEB BOGGS FEDERAL BUILDING
                       844 KING STREET, SUITE 2207, LOCKBOX 35
                             WILMINGTON, DELAWARE 19801
                         PHONE (302) 573-6491 / FAX (302) 573-6497

ANDREW R. VARA                                               T. PATRICK TINKER
ACTING UNITED STATES TRUSTEE                                 ASSISTANT U.S. TRUSTEE


REQUEST BY THE UNITED STATES TRUSTEE TO THE CLERK OF BANKRUPTCY
COURT TO SCHEDULE A SECTION 341(a) MEETING IN A CHAPTER 11 CASE
______________________________________________________________________________

ATTENTION: 341(a) NOTICE CLERK - CHAPTER 11

Pursuant to Section 341(a) of the U.S. Bankruptcy Code, please schedule a meeting of creditors
for the following cases:

DEBTOR:                PES Holdings, LLC., et al.

CASE NO:               19-11626 (KG)

DATE:                  September 6, 2019

TIME:                  10:00 a.m.

LOCATION:              J. Caleb Boggs Federal Building
                       844 King Street
                       3rd Floor, Room 3209
                       Wilmington, DE 19801

By: /s/ David L. Buchbinder
David L. Buchbinder, Trial Attorney

Dated: July 24, 2019

PLEASE NOTE THAT THE 341(a) MEETING HAS BEEN SCHEDULED WITHIN THE TIME REQUIRED BY RULE 2003,
FEDERAL RULES OF BANKRUPTCY PROCEDURE. IF YOU ARE UNABLE TO COMPLY WITH THE NOTICE
REQUIREMENT OF THIS RULE, PLEASE ADVISE IMMEDIATELY.


cc:   Laura Davis Jones, Esquire (Debtors’ counsel)
